Citation Nr: 1741740	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right ankle malleolar deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from July 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2016.  This matter was originally on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

In November 2016, the Board remanded this matter for additional development.  The Board directed that the Veteran should be afforded a VA examination to determine the current severity of his service-connected right ankle disability, that the case should be reviewed on the basis of additional evidence, and that if the benefit sought was not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record was returned to the Board for further review. 

Although the Veteran underwent VA examination in December 2016, a Supplemental Statement of the Case was not issued.  It is not otherwise indicated that initial review of this new evidence was undertaken by the RO.  Further development is required in view of this Stegall violation, and in order to afford the Veteran full consideration of his claim.

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis of the additional evidence added to the record.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

